DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 7/07/2022, which are in response to USPTO Office Action mailed 4/11/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites a calculation unit configured to calculate an overall evaluation point on the basis of a sum of the evaluation points of the combination of functions and the evaluation points of functions other than the combination, included in each of the machine tools extracted by the extraction unit; Which recites a step of calculating a data value from a plurality of retrieved data points. The term “calculates” is considered to be an observation or evaluation which are considered concepts performed in the mind. These steps recite a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally keep track of a sum of values or aided by pen & paper.
and a determining unit configured to determine machine tools to be recommended for the search conditions on the basis of the overall evaluation point.  Which recites a step of recommending an item based on a calculated score. The term “determines” is considered to be an observation or evaluation which are considered concepts performed in the mind. These steps recite a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally compare scores for two items and recommend the item having a higher score.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a machine tool search device, a collecting unit, an acquisition unit, an extraction unit, a calculation unit, a determining unit. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses providing item recommendations based on calculated scores.
Claim 1 recites the following additional elements:
a machine tool search device, a collecting unit, an acquisition unit, an extraction unit, a calculation unit, a determining unit. Which represent generic computer components employed to perform the method.
a collecting unit configured to collect information on functions included in each of a plurality of machine tools; which encompasses a step of mere data gathering (e.g. collecting information is a step of gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
an acquisition unit configured to acquire evaluation points of the functions; which encompasses a step of mere data gathering (e.g. acquiring information is a step of gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
an extraction unit configured to extract machine tools having a combination of the functions for satisfying search conditions when the search conditions are designated; which encompasses a step of mere data gathering (e.g. the extraction of data is a step of gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises recommending content based on aggregated score values applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. a machine tool search device, a collecting unit, an acquisition unit, an extraction unit, a calculation unit, a determining unit, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
a collecting unit configured to collect information on functions included in each of a plurality of machine tools; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. collecting information a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
an acquisition unit configured to acquire evaluation points of the functions; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. acquiring information a step of retrieving information) as described in MPEP 2106.05(d)(II)(i). 
an extraction unit configured to extract machine tools having a combination of the functions for satisfying search conditions when the search conditions are designated; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. the extraction unit extracts attributes of information to be retrieved) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 2 recites the step of: wherein the calculation unit calculates the overall evaluation point on the basis of the evaluation points of the functions included in the combination and the evaluation points of functions other than the combination correlated in advance with the functions included in the combination. Which recites a step of calculating a data value from a plurality of retrieved data points. The term “calculates” is considered to be an observation or evaluation which are considered concepts performed in the mind. These steps recite a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally keep track of a sum of values or aided by pen & paper.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a machine tool search device, a collecting unit, an acquisition unit, an extraction unit, a calculation unit, a determining unit. None of the claim elements preclude the steps from practically being performed in the mind.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
Based on the above, the claim is not patent eligible.

Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 3 recites the step of: wherein the calculation unit calculates the overall evaluation point on the basis of a prescribed reference point and the evaluation points of functions other than the combination when the sum of the evaluation points of the functions included in the combination does not reach the reference point.  Which recites a step of calculating a data value from a plurality of retrieved data points. The term “calculates” is considered to be an observation or evaluation which are considered concepts performed in the mind. These steps recite a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally keep track of a sum of values or aided by pen & paper. A person may also match these values to a threshold or reference mentally.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a machine tool search device, a collecting unit, an acquisition unit, an extraction unit, a calculation unit, a determining unit. None of the claim elements preclude the steps from practically being performed in the mind.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
Based on the above, the claim is not patent eligible.

Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 4 recites the step of: wherein the calculation unit is configured to apply different weightings to the evaluation points of the functions included in the combination and the evaluation points of functions other than the combination to calculate the overall evaluation point. Which recites a step of calculating a data value from a plurality of retrieved data points. The term “calculates” is considered to be an observation or evaluation which are considered concepts performed in the mind. These steps recite a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally keep track of a sum of values or aided by pen & paper. A person may also match these values to a threshold or reference mentally.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a machine tool search device, a collecting unit, an acquisition unit, an extraction unit, a calculation unit, a determining unit. None of the claim elements preclude the steps from practically being performed in the mind.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
Based on the above, the claim is not patent eligible.
Regarding dependent claim 5,
Claim 5 depends upon Claim 3, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 5 recites the step of: wherein the calculation unit is configured to adjust the weighting for the evaluation points of the functions other than the combination according to a difference between the reference point and the sum of the evaluation points of the functions included in the combination. Which recites a step of calculating a data value from a plurality of retrieved data points and tuning a particular value. The term “adjusts” is considered to be an observation or evaluation which are considered concepts performed in the mind. These steps recite a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally keep track of a sum of values or aided by pen & paper. A person may also match these values to a threshold or reference mentally and adjust these mathematical properties aided by pen & paper.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a machine tool search device, a collecting unit, an acquisition unit, an extraction unit, a calculation unit, a determining unit. None of the claim elements preclude the steps from practically being performed in the mind.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
Based on the above, the claim is not patent eligible.

Regarding dependent claim 6,
Claim 6 depends upon Claim 1, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 6 recites the step of: wherein the search conditions include at least any one of pieces of information among a machining form, a machining program, a machining material, a manufacturer, design data, quality of machining consumables, a region, a machine idling period, a production scale, a machine size, an expected machining time, a machining variation, and a user's evaluation.  which encompasses a step of selecting a particular data source or type of data to be manipulated (e.g. the plurality of search conditions represent types of data to be manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
	wherein the search conditions include at least any one of pieces of information among a machining form, a machining program, a machining material, a manufacturer, design data, quality of machining consumables, a region, a machine idling period, a production scale, a machine size, an expected machining time, a machining variation, and a user's evaluation. which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. a search condition is a component of retrieving information) as described in MPEP 2106.05(d)(II)(iv).
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.
Regarding dependent claim 7,
Claim 7 depends upon Claim 1, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 7 recites the step of: wherein the calculation unit is configured to adjust the overall evaluation point on the basis of an expected machining time when the machine tools extracted by the extraction unit are used.  Which recites a step of calculating a data value from a plurality of retrieved data points and tuning a particular value. The term “adjusts” is considered to be an observation or evaluation which are considered concepts performed in the mind. These steps recite a mental process applied to the field of computer techniques and can be performed manually. For example, a person may mentally keep track of a sum of values or aided by pen & paper. A person may also match these values to a threshold or reference mentally and adjust these mathematical properties aided by pen & paper.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a machine tool search device, a collecting unit, an acquisition unit, an extraction unit, a calculation unit, a determining unit. None of the claim elements preclude the steps from practically being performed in the mind.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept.
The additional elements, taken either alone or in combination do not result in the claim, as a whole, amount to significantly more than the judicial exception.
Based on the above, the claim is not patent eligible.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 9,
Claim 9 depends upon Claim 1, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 9 recites the step of: A non-transitory computer-readable medium having recorded thereon a machine tool search program for causing a computer to function as the machine tool search device according to claim 1. Which represent generic computer components employed to perform the method.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilber et al. (US PGPUB No. 2016/0282859; Pub. Date: Sep. 29, 2016).
Regarding independent claim 1,
	Wilber discloses a machine tool search device comprising: a collecting unit configured to collect information on functions included in each of a plurality of machine tools; See Paragraph [0062], (Disclosing a method for generating reports regarding prioritization of industrial automation devices in an industrial system. The method includes a computing system configured to query a data base that may include a list of parts and parts numbers associated with each piece of identified industrial automation equipment.) See Paragraph [0074], (A computing device interfacing with the control and monitoring system may receive location information for each piece of industrial automation equipment. The location information may specify an area within the manufacturing facility that corresponds to a function within said facility and may indicate which piece of equipment is within the different areas of the manufacturing facility, i.e. collecting information on functions included in each of a plurality of machine tools.)
an acquisition unit configured to acquire evaluation points of the functions; See Paragraph [0056], (Equipment information may include information related to a downtime cost for pieces of industrial automation equipment and a corresponding rating or weighting for the cost among other types of information as described in Paragraphs [0058] and [0060].) See Paragraph [0061], (The computing system may receive equipment information and may analyze said equipment information, i.e. the computing device acquires evaluation points (e.g. equipment information comprising ratings/weights and other equipment statistics/characteristics).)
an extraction unit configured to extract machine tools having a combination of the functions for satisfying search conditions when the search conditions are designated; See Paragraph [0062], (After the industrial automation equipment is identified, the computing system is configured to query a database, i.e. the computing system extracts machine tool data, that may include a list of parts and parts numbers associated with each piece of identified industrial automation equipment.)  See FIG. 6, (Illustrating method 80 comprising step 82 of receiving location information, i.e. search conditions. Note [0074] wherein location information comprises a plurality of machine characteristics, i.e. machine tools having a combination of the functions for satisfying search conditions (e.g. location information for each piece of equipment is obtained for each piece in the identified location).)
a calculation unit configured to calculate an overall evaluation point on the basis of a sum of the evaluation points of the combination of functions and the evaluation points of functions other than the combination, included in each of the machine tools extracted by the extraction unit; See Paragraphs [0078]-[0080], (The computing device may analyze the plurality of equipment information in order to provide outputs that assist a user in managing operations and maintenance of the industrial automation equipment. Note [0064] wherein the computing device determines a rating/weight for each piece of equipment.) See Paragraph [0092], (Wherein the computing system generates a rating/weight for a specified location within the machine facility based on a value of the equipment, industrial processing time, etc., i.e. calculates an overall evaluation point (e.g. the facility rating represents and overall evaluation) on the basis of a sum of the evaluation points of the combination of functions and the evaluation points of functions other than the combination, included in each of the machine tools extracted by the extraction unit.)
and a determining unit configured to determine machine tools to be recommended for the search conditions on the basis of the overall evaluation point. See Paragraph [0084], (The computing device provides service recommendations regarding the industrial automation equipment.  The recommendations may include swapping current equipment with replacement items, i.e. determining machine tools to be recommended. Recommendations are provided in response to received information from the computing device and subsequent risk scores determined for each piece of equipment, i.e. recommended on the basis of the overall evaluation point (e.g. the process of FIG. 6 relies on location information, equipment information, etc. which includes weights/ratings).)  



Regarding dependent claim 4,
As discussed above with claim 1, Wilber discloses all of the limitations.
	Wilber further discloses the step wherein the calculation unit is configured to apply different weightings to the evaluation points of the functions included in the combination and the evaluation points of functions other than the combination to calculate the overall evaluation point. See Paragraph [0056], (Equipment information may include downtime costs which comprise a corresponding rating or weight for cost.) See Paragraph [0067], (A reliability metric may be established as a reliability rating for an individual piece of industrial automation equipment.) See Paragraph [0068], (Priority information may comprise an importance rating to a respective user.) Therefore, Wilber discloses applying different weight values to different facets of each individual piece of industrial automation equipment, i.e. wherein the calculation unit applies different weightings to the evaluation points of the functions included in the combination. Note [0092] wherein a weight metric may be determined for a location based on equipment information for each piece of equipment at said location, i.e. the overall evaluation point is calculated from metrics belonging to each equipment.)

Regarding dependent clam 6,
As discussed above with claim 1, Wilber discloses all of the limitations.
	Wilber further discloses the step wherein the search conditions include at least any one of pieces of information among a machining form, a machining program, a machining material, a manufacturer, design data, quality of machining consumables, a region, a machine idling period, a production scale, a machine size, an expected machining time, a machining variation, and a user's evaluation.  See Paragraph [0062], (The computing device queries a database that includes a list of parts and part number associated with each respective piece of identified industrial automation equipment.) See Paragraph [0092], (Location information may indicate a physical location of each respective piece of the industrial automation equipment 16 within the facility, i.e. search conditions including a region.
The examiner notes that the step "wherein the search conditions include at least any one of pieces of information among a machining form, a machining program, a machining material, a manufacturer, design data, quality of machining consumables, a region, a machine idling period, a production scale, a machine size, an expected machining time, a machining variation, and a user's evaluation" is optional due to the use of the term "at least any one of", the claim requires selection of an element from a list of alternatives (e.g. a machining form, a machining program, a machining material, a manufacturer, design data, quality of machining consumables, a region, a machine idling period, a production scale, a machine size, an expected machining time, a machining variation, and a user's evaluation), the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.


Regarding dependent claim 9,
	As discussed above with claim 1, Wilber discloses all of the limitations.
	Wilber further discloses a non-transitory computer-readable medium having recorded thereon a machine tool search program for causing a computer to function as the machine tool search device according to claim 1. See Paragraph [0019], (FIG. 1 illustrates control and monitoring system 10 comprising a control/monitoring device 14 coupled with computing device 26 which are used to perform the method illustrated in FIG. 6.) Additionally, Claims 10, 11 and 14 of Wilber refer to the system as a non-transitory computer-readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilber in view of Michalscheck et al. (US PGPUB No. 2016/0282858; Pub. Date: Sep. 29, 2016).
Regarding dependent claim 2,
As discussed above with claim 1, Wilber discloses all of the limitations.
	Wilber does not disclose the step wherein the calculation unit is configured to calculate the overall evaluation point on the basis of the evaluation points of the functions included in the combination and the evaluation points of functions other than the combination correlated in advance with the functions included in the combination.  
Michalscheck disclose the step wherein the calculation unit is configured to calculate the overall evaluation point on the basis of the evaluation points of the functions included in the combination and the evaluation points of functions other than the combination correlated in advance with the functions included in the combination. See Paragraph [0070], (The overall score for a component is produced by adding of the one or more scores determined for the respective item being evaluated, i.e. the calculation unit calculates the overall evaluation point on the basis of the functions included in the combination and functions other than the combination (e.g. the one or more scores represent the totality of scores assigned to the component and therefore encompasses any and all characteristics of the component).)
Wilber and Michalscheck are analogous art because they are in the same field of endeavor, industrial machine data management. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Wilber to include the step of generating overall scores for components based on technician execution data as disclosed by Michalscheck. Paragraph [0025] of Michalscheck discloses that the use of the plurality of scores enables a user to assess the quality of components of the industrial enterprise in order to make informed decisions regarding maintenance, service, technician replacement etc. This results in improved performance of underperforming areas of the industrial enterprise.


Regarding dependent claim 7,
As discussed above with claim 1, Wilber discloses all of the limitations.
	Wilber does not disclose the step wherein the calculation unit is configured to adjust the overall evaluation point on the basis of an expected machining time when the machine tools extracted by the extraction unit are used.
	Michalscheck disclose the step wherein the calculation unit is configured to adjust the overall evaluation point on the basis of an expected machining time when the machine tools extracted by the extraction unit are used. See Paragraph [0070], (The method may convert or transform data received from a technician to a performance score for any item of the industrial enterprise hierarchy. Each of the scoring factors relating to a component may be added to produce an overall score for a particular component, i.e. adjusting the overall evaluation point. For a particular industrial application, data may be received for a set of scoring factors related to equipment maintenance belonging to the industrial application, i.e. machine tools extracted by the extraction unit.) See Paragraph [0082], (The overall performance score of a technician operating machinery may be adjusted according to a comparison with an average time or an amount of time expected to complete a task, i.e. calculated an expected machining time when the machine tools are used.)  Note [0127] wherein components may comprise electric motors, valves, actuators, temperature elements, pressure sensors, or a myriad of machinery or devices used for manufacturing, processing, material handling, etc.
The examiner notes that technician scores for individual components are scoring factors associated with the component, therefore the determination of an overall score for a component is at least partially based on the technician's metrics.
Wilber and Michalscheck are analogous art because they are in the same field of endeavor, industrial machine data management. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Wilber to include the step of generating overall scores for components based on technician execution data as disclosed by Michalscheck. Paragraph [0025] of Michalscheck discloses that the use of the plurality of scores enables a user to assess the quality of components of the industrial enterprise in order to make informed decisions regarding maintenance, service, technician replacement etc. This results in improved performance of underperforming areas of the industrial enterprise.

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilber in view of Grigorash et al. (US PGPUB No. 2013/0317891; Pub. Date: Nov. 28, 2013).
Regarding dependent claim 3,
As discussed above with claim 3, Wilber-Grigorash discloses all of the limitations.
Wilber does not disclose the step wherein the calculation unit is configured to calculate the overall evaluation point on the basis of a prescribed reference point and the evaluation points of functions other than the combination when the sum of the evaluation points of the functions included in the combination does not reach the reference point. 
	Grigorash discloses the step wherein the calculation unit is configured to calculate the overall evaluation point on the basis of a prescribed reference point and the evaluation points of functions other than the combination when the sum of the evaluation points of the functions included in the combination does not reach the reference point.  See FIG. 8, (Illustrating a content rating system for modifying and weighing ratings of online content. FIG. 8 illustrates a method 800 comprising step 802 collecting votes for an item and step 804 of generating a rating of the item 804, i.e. a combination of evaluation points (e.g. via votes). If votes are not equal to a threshold number of votes, the system reduces the rating as a function of the difference between the number of votes, i.e. the evaluation points of the functions other than the combination, and the vote threshold, i.e. the reference point. Therefore, method 800 comprises a step 806 wherein the system may determine that the votes do not reach a threshold amount, i.e. the sum of evaluation points does not reach the reference point.
Wilber and Grigorash are analogous art because they are in the same field of endeavor, optimizing data recommendations. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Wilber to include the process of modifying an overall score based on an aggregation of statistics as disclosed by Grigorash. Doing so would allow the system to dynamically weigh individual records according to variable characteristics. Doing so would result in a more accurate representation of a data item via dynamic weighting.

Regarding dependent claim 5,
As discussed above with claim 3, Wilber-Grigorash discloses all of the limitations.
	Grigorash further discloses the step wherein the calculation unit is configured to adjust the weighting for the evaluation points of the functions other than the combination according to a difference between the reference point and the sum of the evaluation points of the functions included in the combination.  See FIG. 8, (Illustrating a content rating system for modifying and weighing ratings of online content. FIG. 8 illustrates a method 800 comprising step 802 collecting votes for an item and step 804 of generating a rating of the item 804, i.e. a combination of evaluation points (e.g. via votes). If votes are not equal to a threshold number of votes, the system reduces the rating as a function of the difference between the number of votes, i.e. the evaluation points of the functions other than the combination, and the vote threshold, i.e. the reference point. Therefore, step 808 of the method adjusts the weighting according to a difference between a reference point and the sum of evaluation points included in the combination.
Wilber and Grigorash are analogous art because they are in the same field of endeavor, optimizing data recommendations. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Wilber to include the process of modifying an overall score based on an aggregation of statistics as disclosed by Grigorash. Doing so would allow the system to dynamically weigh individual records according to variable characteristics. Doing so would result in a more accurate representation of a data item via dynamic weighting.
Response to Arguments
Applicant's arguments filed 7/07/2022 have been fully considered but they are not persuasive.
Regarding Claim Rejections under 35 USC 101,
	The examiner has corrected the typographical error in the heading of the rejection of claims 1-9 under 35 USC 101 which previously referred to claims “1-20” as rejected under 35 USC 101.
Applicants arguments and amendments regarding independent claims 1 and 8 have been considered but are not persuasive for the following reasons:
	Applicant cites pages 18-19 of the instant Specification as describing the improvements in the art associated with the claimed invention which include the following: 
“the machine tool service device 1 can reduce the labor in selecting a machine tool and can search for better more appropriate machine tools having functions desired by users”. 
The claims, as currently presented, do not clearly recite the improvement in the art as discussed above, particularly, the claims do not make clear that use or implementation of the claimed machine tool search device results in a reduction of labor. It is not clear which element of the machine tool search device or method employed by said machine tool service device results in said reduction of labor. Additionally, the claims do not clearly reflect that the machine tools to be recommended are “more appropriate”, merely that they are recommended on the basis of the overall evaluation point, which represents a sum of values that are not characterized as measuring appropriateness. Therefore, while the specification contains a technical explanation as to how to implement the invention, the claims do not explicitly reflect the improvement in technology, , see MPEP 2106.05(a), “During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.”
The rejection of claims 1-9 under 35 USC 101 has been corrected to remedy typographical errors and additionally reflect the amended claim language.
The examiner recommends clarifying claims 1 and 8 to include the limitations that reflect the improvements asserted in pages 18-19 of Applicant’s Specification in order to overcome the rejection of claims 1-9 under 35 USC 101.

Claim Rejections under 35 USC 102 and 103,
Regarding independent claim 1,
	Applicant argues that Wilber et al. (US PGPUB No. 2016/0282859) is not directed to a “machine tool search device that makes it possible to easily search for an appropriate machine tool having functions desired by a user”.
	The examiner respectfully disagrees,
	Independent claim 1 does not explicitly recite the language argued by applicant above. However, for the purposes of clarification, Paragraphs [0062] and [0074] of Wilbur disclose a system directed to industrial automation devices and methods for searching and retrieving information about said automation devices. Paragraph [0047] additionally describes a cloud-based computing system configured to search or consult a database or collection of published documents or webpages to acquire data related to industrial automation equipment. Paragraph [0049] discloses that users may provide input to the system in order to retrieve device information such that they may more efficiently manage maintenance of the industrial automation equipment. Therefore, Wilbur describes a machine tool search device (e.g. Wilbur describes a system capable of searching and retrieving device information). 

Applicant also argues that Wilber does not disclose the following features of independent claim 1: 
“extract[ing] machine tools having a combination of the functions for satisfying search conditions when the search conditions are designated”
The examiner respectfully disagrees,
Paragraph [0062] of Wilbur describes a scenario where the method may identify industrial automation equipment and subsequently query a database that includes parts and part numbers associated with a piece of identified industrial automation equipment, i.e. extracting machine tools (e.g. from a database of equipment information) having a combination of functions for satisfying search conditions.
FIG. 6 illustrates method 80 comprising steps 82-90 of obtaining equipment information for determining scores for identified equipment in order to organize and eventually generate reports relating to relevant equipment.
Additionally, Paragraph [0118] describes that the generated report is delivered to the user which comprises a list of requested equipment and associated attributes. As discussed in Paragraph [0049] above, a user may provide inputs that enable a user to manage maintenance of industrial automation equipment wherein the inputs relate to attributes of equipment, i.e. functions for satisfying search conditions when search conditions are designated (e.g. the user inputs relating to machine information and functionalities). FIG. 5 illustrates a plurality of example inputs 52, 54, 56, 58, 60, 62 and 64 provided by a user which relate to equipment attributes, including process line information regarding equipment which, as described in [0077] includes information relating to part of an overall workflow process for a respective piece of automation equipment, i.e. a machine tool function.
	“an acquisition unit configured to acquire evaluation points of the functions”
The examiner respectfully disagrees,
Paragraph [0056] of Wilbur provides an example of information relating to a weight or cost of downtime for a piece of industrial automation equipment. Paragraphs [0060]-[0061]  describe processes of weighting or rating additional information about automation equipment via categorization. Ratings and/or weights represent evaluation points that are utilized by the system to provide feedback and/or insight relating to the particular rating, weight and categorization of a particular piece of automation equipment, wherein a piece of automation equipment represents a device that performs a particular task.
Additionally, Paragraph [0064] describes that rating or weight information may be generated for any of a plurality of factors relating to a piece of equipment based on information available via servers, databases, resources and other available information sources. Therefore, weights may be applied and/or associated with any of the plurality of information regarding automation equipment, which includes process line information that characterizes a machine’s functionality within a workflow as described in [0077], i.e. an acquisition unit (e.g. a component of the industrial application configured to generate, retrieve or otherwise specify weight values) configured to acquire evaluation points of the functions (e.g. weights of the variety of equipment information including process line information).
	“a calculation unit configured to calculate an overall evaluation point of the basis of a sum of the evaluation points of the combination of functions and the evaluation points of the combination of functions and the evaluation points of functions other than the combination, included in each of the machine tools extracted by the extraction unit.”
The examiner respectfully disagrees,
	Paragraphs [0078]-[0080] of Wilbur describe the process of generating a report comprising an aggregation of information acquired by the computing device. Paragraph [0098] further describes the process of aggregating information for report generation by using the plurality of information and values to determine asset scores, machine scores and part scores for the designated equipment in order to determine combined score referred to as a prioritization score. 
Equation 3 illustrates that the prioritization score is a sum of average parts score and a machine score, i.e. a calculation unit configured to calculate an overall evaluation point of the basis of a sum of the evaluation points of the combination of functions (e.g. the machine score) and the evaluation points of the combination of functions and the evaluation points of functions other than the combination (e.g. the average parts score).
The generated report is presented as in FIG. 9, which illustrates an example report generated based on equipment prioritization scores, which are listed for each piece of equipment.

Regarding independent claim 8,
	Independent claim 8 recites subject matter identical to that of claim 1, therefore the same discussion above applies.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165